Case 1:18-cv-03155-KPF Document 61-3 Filed 05/26/20 Page 1 of 3




          EXHIBIT C
                    Case 1:18-cv-03155-KPF Document 61-3 Filed 05/26/20 Page 2 of 3
Tucker v. Chase Bank USA, N.A.
Settlement Administrator
c/o KCC LLC
222 N Pacific Coast Highway, 3rd Floor
El Segundo, CA 90245                                                                  POSTAGE

            Important Notice About
            Class Action Settlement
                                                                     Address Block

You are receiving this Notice because you
    may be entitled to benefits from a
  proposed class action settlement. This
 Notice explains what the class action is
 about, what the settlement will be, and
 how your rights may be affected. More
information about the settlement and the
  settlement agreement are available at
   www.TuckerChaseSettlement.com.

  A federal court authorized this Notice.
  This is not a solicitation from a lawyer.
What is the Settlement  Case   1:18-cv-03155-KPF
                          about?   A Settlement has beenDocument      61-3your
                                                            reached using    Filed  05/26/20
                                                                                 Chase          Pageduring
                                                                                       credit card(s)  3 of 3the Class Period. To
in a class action lawsuit challenging cash advance fees and confirm your mailing address for delivery of your check after final
interest charges that JPMorgan Chase Bank, N.A., f/k/a Chase approval of the settlement, and for information about how the
Bank USA, N.A. (“Chase”) charged credit card holders for awards                   will    be       calculated,     please     visit
cryptocurrency purchases they made using their Chase credit www.TuckerChaseSettlement.com.
cards. The lawsuit contends that such cryptocurrency transactions Your other options. If you do not want to be bound by the
are not “cash-like transactions” under the credit card contract and, Settlement, you may exclude yourself by [DATE], 2020. If you
thus, the cash-advance fees and interest were improper. Chase do not exclude yourself, you will release your claims against
disputes that contention and denies that it engaged in any Chase. Alternatively, you may object to the Settlement by
wrongdoing. The Court has not decided which side is right. Full [DATE], 2020. The Long Form Notice available at the Settlement
information regarding the Settlement can be found at website, listed below, explains how to exclude yourself or object.
www.TuckerChaseSettlement.com.                                       The Court will hold a hearing on [DATE], 2020 to consider
Why am I being contacted? Chase’s records show that the         whether to approve the Settlement and to consider a request by
person to whom this notice is addressed is a member of the      counsel for the Settlement Class for attorneys’ fees and expenses
Settlement Class. The “Settlement Class” includes all persons inof up to $825,000 and service awards of up to $7,000 for each of
the United States to whom Chase charged cash advance fees       the three plaintiffs who brought this case on behalf of the
and/or cash advance interest (net of reversals) for cryptocurrency
                                                                Settlement Class. Details about the hearing are in the Long Form
transactions on their Chase credit cards between April 10, 2015,Notice. You may appear at the hearing, but you are not required
and May 22, 2020 (the “Class Period”).                          to do so. You may hire your own attorney, at your own expense,
What are the Settlement terms? Chase agreed to provide to appear for you at the hearing.
$2,500,000 to the Settlement Class, which includes money for Questions? If you have questions about this notice or the
(a) attorneys’ fees and expenses, (b) administration costs, and Settlement, please visit the Settlement website at
(c) service awards to plaintiffs.                               www.TuckerChaseSettlement.com. You may also write with
How do I get my Settlement payment? Once the Court questions to KCC LLC, 222 N Pacific Coast Highway, 3rd Floor,
approves the Settlement, you will automatically receive a check. El Segundo, CA 90245, or call the toll-free number [NUMBER].
The amount you receive will depend on the amount of cash Please do not contact Chase or the Court for information.
advance fees you were charged for cryptocurrency transactions
